United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0353
Issued: May 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2015 appellant filed a timely appeal of a November 25, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits
effective December 13, 2015 because she had failed to complete and return a Form CA-1032 as
requested.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the November 25, 2015 decision. The
Board’s jurisdiction however is limited to considering the evidence that was before OWCP at the time of its final
decision. The Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1);
Sandra D. Pruitt, 57 ECAB 126 (2005).

FACTUAL HISTORY
On April 29, 2013 appellant, a postal service rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 18, 2013 she fell and injured her left knee while delivering a
package. She reported that she tripped over some hoses “clumped up” on the property. OWCP
accepted the claim by decision dated May 31, 2013 for left hip strain and left knee sprain.
Appellant filed a claim for recurrence of disability (Form CA-2a) effective September 5, 2014
and OWCP accepted the recurrence in a decision dated February 9, 2015. OWCP expanded the
acceptance of the claim to include the conditions of sprain of unspecified sites, localized primary
osteoarthritis, left pelvic region and thigh, as well as the previously accepted left hip strain and
left knee strain. Appellant received periodic roll payments as of September 6, 2014.
On June 2, 2015 OWCP mailed appellant a Form CA-1032 to include any earnings from
employment in the past 15 months, and/or any monetary or in-kind compensation for
volunteering. The form was sent to appellant’s last known address. The letter accompanying the
form specifically advised that appellant’s benefits would be suspended if she failed to return the
form within 30 days pursuant to 20 C.F.R. § 10.528. Appellant did not return the form within
the time allotted.
By decision dated November 25, 2015, OWCP suspended appellant’s wage-loss
compensation benefits effective December 13, 2015. The decision notified appellant that if she
completed and returned the CA-1032 form, her benefits would be restored, retroactive to the date
of their suspension.
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under 20 C.F.R. § 10.528 of OWCP’s regulations, an employee in receipt of
compensation benefits must complete an affidavit as to any work or activity indicating an ability
to work which the employee has performed in the previous 15 months. If an employee who is
required to file such a report fails to do so within 30 days of the date of the request, his or her
right to compensation for wage loss is suspended until OWCP receives the requested report.4 At
that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.5
ANALYSIS
On June 2, 2015 OWCP provided appellant with a Form CA-1032. It notified her that
federal regulations required her to complete the form and answer all questions about her earnings
3

5 U.S.C. § 8106(b).

4

Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 189 (1997).

5

M.W., Docket No. 15-507 (issued June 18, 2015); R.R., Docket No. 13-528 (issued June 13, 2013).

2

and employment activities for the previous 15 months.6 OWCP properly notified her that if she
did not completely answer all the questions and return the form within 30 days, her benefits
would be suspended. The record demonstrates that the form was mailed to appellant’s address of
record.7
The record shows no response from appellant prior to the November 25, 2015 decision.
Based on the absence of a response, the Board finds that OWCP properly suspended appellant’s
compensation benefits effective December 13, 2015.8 The Board has consistently held that
suspension of benefits is proper for failure to complete and return a Form CA-1032.9
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits
effective December 13, 2015 because she failed to complete and return a Form CA-1032 as
requested.

6

See Kevin Igo, 49 ECAB 191 (1997) (the Board held that appellant must complete and return Form CA-1032
and that suspension of compensation was proper sanction for failure to do so).
7

I.A., Docket No. 1168 (issued November 4, 2015).

8

J.J., Docket No. 09-1724 (issued March 1, 2010).

9

R.R., Docket No. 13-548 (issued June 13, 2013); D.B., Docket No. 09-1434 (issued February 22, 2010).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated November 25, 2015 is affirmed.
Issued: May 2, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

